DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-7 as originally filed on 12/25/2018 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed components must be shown or the features canceled from the claims:
the supersoft flannel contact layer [being] movably bonded on the mask body, as recited in independent claim 1.   
No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Objections
5.	Claim 7 is objected to because of the following informalities:  
	In claim 7, lines 2-4, the recitation of “wherein a connecting line of a plurality of centers of the plurality of air holes in the supersoft flannel contact layer” should instead recite -- wherein a connecting line connecting a respective plurality of centers of the plurality of air holes in the supersoft flannel contact layer-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
8.	Independent claim 1 recites the limitation that “the supersoft flannel contact layer is movably bonded on the mask body” (emphasis added) in line 14 of the claim.  The recitation of “movably bonded on” has not been described with sufficient particularity such that one skilled in 
9.	A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently [see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005)].  There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.  See MPEP § 2163(I)(A). 
10.	In the instant case, claim 1 requires the feature of having one component or element being “movably bonded on” another, yet the meaning of “movably bonded on” has not been described sufficiently in the specification, nor is it a “conventional” feature, or a feature that is known in the art.  
11.	In addition to original claim 1, the only written description found in the specification describing the foregoing limitation is provided in the Abstract, and at ¶’s [0008] and [0030] (note that the following citations reference the published application, U.S. 2020/0170833 A1, published June 4, 2020): 
movably bonded on the mask body.

Abstract, emphasis added. 

***

… one side of the heat storage and conduction layer is in contact with the heating layer, the other side of the heat storage and conduction layer is in contact with the supersoft flannel contact layer, a patch temperature sensor is bonded on the side, and the patch temperature sensor is connected to the controller; and the supersoft flannel contact layer is movably bonded on the mask body.

¶[0008], emphasis added.

***

Referring to FIG. 3, the supersoft flannel contact layer 6 is movably bonded on the mask body 1… 

¶[0030], emphasis added.

12.	At best, the foregoing citations simply mirror the claim language.  They do not, however, provide any additional context or explanation as to what is actually meant by having the supersoft flannel contact layer 6 be movably bonded on the mask body 1.  
13.	Further, neither FIG. 3 (reproduced below), nor any of the other drawing figures, convey adequate support (or provide context) for this limitation.  

    PNG
    media_image1.png
    223
    542
    media_image1.png
    Greyscale

FIG. 3 of the instant application (U.S. 16/231,975)

14.	Dependent claims 2-7 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).

15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

16.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
17.	Claim 1 recites the limitation “a supersoft flannel contact layer” in line 5 of the claim, as well as in lines 10-11, and 14.  The term "supersoft” is a relative term which renders the claim indefinite.  The term "supersoft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As an example, the difference, if any, between what constitutes a “soft” flannel contact layer versus a “supersoft” flannel contact layer cannot be ascertained.  Clarification is required.  It is noted that dependent claims 3 and 7 also recite “supersoft flannel contact layer” and are likewise indefinite for the same reason. 
18.	Claim 1 further recites the limitation “a heating layer, a heat storage and conduction layer, and a supersoft flannel contact layer are sequentially disposed in the mask body from inside to outside” in lines 5-6.  The recitation of “from inside to outside” renders the claim 
19.	Claim 1 additionally recites the limitation “the supersoft flannel contact layer is movably bonded on the mask body” in line 14.  The recitation of “movably bonded” renders the claim indefinite, as it is not clear what structure is required in order to have one component (the supersoft flannel contact layer) be “movably bonded” to another component (the mask body), nor does the specification provide a standard for ascertaining the nature of such a movable bond.  As such, the metes and bounds of the claim are not clear.  Clarification is required. 
20.	Dependent claims 2-7 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

23.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0222192 to Carey et al. (“Carey”) in view of U.S. Patent Application Publication No. 2016/0106576 to Badawi et al. ("Badawi").
24.	Regarding claim 1, and as best understood [see rejections under §§ 112(a) and (b) above], Carey teaches a versatile therapeutic eye mask, comprising: 
a mask body [body of eye mask (10) - ¶’s [0014, [0015]; FIG. 2], and 
a strap connected at two ends of the mask body [strap (12) - ¶[0015]]; 
wherein 
a heating layer [temperature control circuit layer (43) - ¶[0029]; FIG. 3a], a heat storage and conduction layer [thermoreactive foam layer (45) - ¶[0030]; FIG. 3a], and a supersoft flannel contact layer [bottom layer (46) which may comprise, e.g., flannel - ¶[0031]; FIG. 3a] are sequentially disposed in the mask body from inside to outside [with reference to FIG. 3a, layers (43), (45), & (46) are sequentially disposed with layer (43) being the “inside” layer - note that insulating layer (44) which is disposed between layers (43) & (45) is optional (may not be needed) - see ¶[0029] - which means that layers (43), (45), & (46) are “sequentially disposed” when layer (44) is omitted], the heating layer [(43)] comprises a heating sheet [as broadly as claimed, layer (43) is considered a “sheet” - see FIG. 3a], the heating sheet is connected to a rechargeable battery [¶[0019]], and the rechargeable battery is connected to a controller [control enclosure (20) - ¶’s [0017]-[0020]]; 
a first side of the heat storage and conduction layer [top side of layer (45) in FIG. 3a] is in contact with the heating layer [(43)] [when layer (44) is omitted - see ¶[0029]], a second side of the heat storage and conduction layer [bottom side of layer (45) in FIG. 3a] is in contact with the 
the supersoft flannel contact layer [(46)] is movably bonded on the mask body [again, as best understood (see rejections under §§ 112(a) and (b) above), see ¶[0031] (“a bottom layer 46 is affixed to the rest of the layers with hook-and-loop or other non-permanent fasteners such that it may be temporarily removed from the eye mask 10”)]. 
While Carey teaches a plurality of temperature sensors (52) (as noted above), Carey does not explicitly teach that the patch temperature sensor is bonded on the first side of the heat storage and conduction layer. 
	Badawi, in a similar field of endeavor, is directed to controllers for dry eye treatment apparatus and methods which generally comprise a patch or strip affixed to the skin of the upper and/or lower eyelids to deliver heat to the one or more meibomian glands contained within the underlying skin [e.g., Abstract, ¶[0002]].  Badawi teaches that treatment strips are composed of multiple layers, and that a sensory layer may be positioned on or between any layer to provide system or therapy monitoring and feedback, e.g., temperature, tissue impedance, muscle activity, etc. [see ¶[0025]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey such that the patch temperature sensor be provided on or between any of the disclosed layers, including, e.g., bonded on the first side of the heat storage and conduction layer, since such a particular sensor placement technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Badawi), and one of ordinary skill in the art would have been capable of applying this known sensor placement technique to a known device (the device of Carey), and the results (temperature measurement at one or more layers of the device) would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).   
claim 6, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Carey teaches that a variety of different structures for communicating between the mask and control enclosure are contemplated [see ¶[0017]], Carey does not explicitly teach wherein the controller is connected to a Bluetooth communications device. 	Badawi, however, teaches that it was known to utilize a wireless Bluetooth connection for communication between a controller and the treatment strips [Badawi, e.g., ¶[0146]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi such that the controller is connected to a Bluetooth communications device, as taught by Badawi, so as to provide greater convenience of operation [e.g., such that a wearer does not have to worry about a cord/cable becoming tangled or caught on something during use].  

26.	Claims 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carey and Badawi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0000600 to Lee ("Lee").
27.	Regarding claim 2, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Carey and Badawi does not, however, teach:
wherein a plurality of through holes are provided on a lateral side of the mask body.	Lee, in a similar field of endeavor, teaches therapeutic goggles [FIGS. 6A-6E] including different groupings of heat dissipation holes [(812), (816)] on different surfaces thereof [see ¶’s [0067], [0068]; FIGS. 6A-6E].     
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi so e.g., ensuring that the inside of the mask does not get too hot (thereby preventing potential injury).  
While the combination of Carey, Badawi, and Lee does not explicitly teach that the heat dissipation holes are on a lateral side of the mask body, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey, Badawi, and Lee such that the heat dissipation holes are provided on a lateral side of the mask body, since applicant has not disclosed that particular placement of the plurality of through holes is critical (i.e., solves any stated problem or is for any particular purpose).  Further, it has been held that a mere rearrangement of parts is an obvious matter of design choice.  See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).  In the instant case, moving a plurality of heat dissipation holes from one surface/side of the mask body (e.g., top surface) to another (lateral side) would not have modified the operation of the device, as the heat dissipation holes would still allow for heat dissipation.    
28.	Regarding claim 7, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Carey and Badawi does not, however, teach:
a plurality of air holes provided in the supersoft flannel contact layer; wherein a connecting line of a plurality of centers of the plurality of air holes in the supersoft flannel contact layer forms an ellipse.
Lee, in a similar field of endeavor, teaches therapeutic goggles [FIGS. 6A-6E] including air holes (814) on the surface directly apposed to the human eyeballs for heat transfer [see ¶[0068]; 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi so as to include a plurality of air holes in the supersoft flannel contact layer [(46)] [which is the layer of Carey/Badawi closest to the eyes], so as to make the mask more comfortable for the wearer by, e.g., facilitating heat transfer to help ensure that the inside of the mask does not get too hot (thereby preventing potential injury).  
While the combination of Carey, Badawi, and Lee does not teach that the air holes are in the form of an ellipse [i.e., the connecting line of a plurality of centers of the plurality of air holes in the supersoft flannel contact layer forms an ellipse], it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey, Badawi, and Lee such that the connecting line of a plurality of centers of the plurality of air holes in the supersoft flannel contact layer forms an ellipse, since applicant has not disclosed that particular shape of the air holes is critical (i.e., solves any stated problem or is for any particular purpose).  Further, in the instant case, changing the shape of the plurality of air holes would not have modified the operation of the device, as the air holes would still be positioned close to the eyes to allow for heat transfer.

29.	Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carey and Badawi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0190607 to Sugio et al. ("Sugio").
30.	Regarding claim 3, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

a sleep monitoring sensor disposed on the supersoft flannel contact layer; wherein the sleep monitoring sensor is connected to the controller.	Sugio, in a similar field of endeavor, teaches a control method, a control device, and an eye mask for assisting more efficient sleep of a user [¶[0002]].  According to Sugio, people are likely to sleep deeply when the temperature inside the body is decreased, which may be effected by increasing the temperature of skin surrounding the body surface since the warmed body surface causes capillaries to expand in the vicinity of the body surface and thus the heat inside the body is easily released to the outside [see ¶[0022]].  
As such, Sugio teaches a control method that includes monitoring an electrooculogram signal of a user using an electrooculogram sensor, determining whether or not a sleep state of the user is a non-rapid eye movement (non-REM) sleep state based on the montoried electrooculogram signal, and performing a control operation to cause an element capable of warming the eye area of the user to warm an eye area of the user when the sleep state of the user is determined not to be the non-REM sleep state [see Abstract].  
To this end, Sugio teaches an eye mask (1) including two electrooculogram sensors (41) [which are, as broadly as claimed, “sleep monitoring sensors”] [see ¶[0047]; FIG. 2].  According to Sugio, the electrooculogram sensors (41) are positioned such that they are in contact with skin around the eyes when the eye mask (1) is mounted on the head (i.e. when the main body 80 is held on the face side of the head by the holding part 70) [see ¶[0047]; FIG. 2].  Stated another way, the sensors are mounted on the portion/layer of the eye mask closest to the eyes when the mask is worn.  Sugio further teaches that the sleep monitoring sensor is connected to a controller [control device (40) - see ¶’s [0046]-[0047]].  
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi to closest to the eyes], and wherein the sleep monitoring sensor is connected to the controller of Carey/Badawi, so as to provide the benefit of better helping a wearer to rest (or sleep).  
31.	Regarding claim 4, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Carey further teaches 	a touch display screen [touch screen - ¶’s [0022], [0023]], a battery charging interface [as broadly as claimed, Carey teaches a “plug” that connects to (or “interfaces” with) an external charger - see ¶[0019]]… and an adjustment button [e.g., any of temperature up button (28), temperature down button (23), or the plurality of other buttons where different buttons result in different temperatures (see ¶[0022]) or different durations (see ¶[0023]), or on/off button (21) (see ¶[0024])] disposed on the mask body [see, e.g., ¶[0017] (“In some embodiments, the controls for the eye mask 10 are located on an external surface of the eye mask 10”)]; 
wherein the touch display screen… and the adjustment button are connected to the controller [see ¶’s[0022]-[0024]]; and 
the battery charging interface is connected to the rechargeable battery [see ¶[0019]; see also ¶’s [0020], [0021]].
The combination of Carey and Badawi does not, however, teach:
a vibrator, the vibrator connected to the controller.  
Sugio, in a similar field of endeavor, teaches a control method, a control device, and an eye mask for assisting more efficient sleep of a user [¶[0002]].  
Sugio further teaches an eye mask (1) including a vibrator [vibration element (43) disposed in contact with the skin under the eye to apply vibration to the eye area, as well as to e.g., ¶’s [0046], [0049], [0057], [0078]; FIG. 2].  The vibrator [vibration element (43)] is connected to a controller [see, e.g., ¶[0078]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi to include a vibrator, the vibrator connected to the controller of Carey/Badawi so as to provide the benefit of enabling a wearer to rest/nap/sleep, and be awoken after a pre-determined time period.

32.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carey and Badawi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0190650 to George ("George").
33.	Regarding claim 5, the combination of Carey and Badawi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Carey and Badawi does not, however, teach:
a plurality of LED lamp strips disposed inside the mask body along an inner side edge of the mask body; wherein the plurality of LED lamp strips are connected to the controller.	George, in a similar field of endeavor, teaches a flexible eye mask (10) including LEDs (12) that are linearly aligned and grouped into pairs, with each pair being arranged to extend substantially adjacent an eye of a wearer [¶[0023]; FIGS. 1-2].  George further teaches that different numbers of LEDs (12) may be used and configured in different arrangements [¶[0023]].  A controller (13) is communicatively coupled with each of the LEDs (12) and arranged to control operation of the LEDs (12) [¶[0024]].  The mask (10) of George is used, e.g., to alleviate the symptoms of insomnia [e.g., ¶[0029]].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carey and Badawi to 

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794